                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WISCONSIN


In re Maureen J. Plevin                                               Chapter 13
         Debtor(s)                                                    Case No.: 15-20144-GMH


        NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN



        Maureen J. Plevin filed papers with the Court requesting modification of the confirmed Chapter
13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

        If you do not want the Court to confirm the modified plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this notice,
you or your attorney must:


        File with the Court a written request for hearing that contains a short and plain statement of the
factual and legal basis for the objection. File your written request electronically or mail it to:

                                              Clerk of Bankruptcy Court
                                               517 E. Wisconsin Avenue
                                                      Room 126
                                              Milwaukee, WI 53202-4581
        If you mail your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the expiration of 21 days.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the modified plan.

Drafted by:
Attorney Jonathan Mas
Consumer Advocates of Wisconsin, LLC
PO Box 511250
Milwaukee, WI 53203
Office: 414-301-2192 / Direct: 414-217-0899
attyjonathanmas@gmail.com




                 Case 15-20144-gmh                Doc 118 1 Filed 12/13/18        Page 1 of 3
                    REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

1.   The person requesting this plan modification is:
     X the Debtor;
     __ the Chapter 13 Trustee;
     __ the holder of an unsecured claim, Name: _____________________

2.   Service: A certificate of service must be filed with this request for plan modification. Designate one
     of the following:
     X A copy of this proposed modification has been served on the parties (the debtor, the trustee, the
        United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or
     __ A motion requesting limited service is being filed simultaneously with the Court.
3.   I request the following modification of the Chapter 13 Plan last confirmed by the Court:

            A. Starting in January 2019, the Debtor shall pay $450.00 monthly to the Trustee for the
                remaining applicable term.

         All remaining terms of the Chapter 13 Plan confirmed on 9/20/2016 (date) are unaffected. In the
event of a conflict between the terms of the confirmed Plan and the terms of this modification, the terms
of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the confirmed
Chapter 13 Plan.

CERTIFICATION

          Each proponent or the attorney for each proponent must sign this certification. If the proponent is
the Debtor, the Debtor’s attorney must sign this certification, and the Debtor may, but is not required to
sign. If the Debtor does not have an attorney, the Debtor must sign this certification.

         The provisions in this modified Chapter 13 plan are identical to those contained in the
official local form other than the changes listed in part 3.
        I certify under penalty of perjury that the foregoing is true and correct.

                                                           Respectfully submitted December 13, 2018.

                                                           ________/s/_________________
                                                           Attorney for the Debtor(s)
                                                           Consumer Advocates of Wisconsin, LLC
                                                           By: Attorney Jonathan Mas
                                                           PO Box 511250
                                                           Milwaukee, WI 53203
                                                           Office: 414-301-2192 / Direct: 414-217-0899
                                                           attyjonathanmas@gmail.com




               Case 15-20144-gmh            Doc 118 2 Filed 12/13/18              Page 2 of 3
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN


In re Maureen J. Plevin                                             Chapter 13
          Debtor(s)                                                 Case No.: 15-20144-GMH


                                          Certificate of Service


          I, Attorney Jonathan Mas, certify that on December 13, 2018, I served the Notice and Request to
Modify Confirmed Chapter 13 Plan that were filed with the Court to the parties on the attached mailing
matrix by first class U.S. mail or, if so indicated below, by electronic service using the Court’s CM/ECF
system:

          1. Office of the US Trustee by electronic service.

          2. Chapter 13 Trustee Rebecca R. Garcia by electronic service.




                                                               Dated this 13th day of December 2018



                                                                      /s/

                                                               Consumer Advocates of Wisconsin, LLC
                                                               Attorney for the Debtors
                                                               By: Attorney Jonathan Mas
                                                               State Bar No. 1084768




                Case 15-20144-gmh          Doc 118 3 Filed 12/13/18             Page 3 of 3
